Case: 15-60834      Document: 00513953443         Page: 1    Date Filed: 04/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 15-60834                              April 14, 2017
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
WHISKEY J. BADIDI, also known as Augustine Weyee, also known as
Whiskey Badidi, also known as Weyee Augustine,

                                                 Petitioner,

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A075 426 416


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Whiskey J. Badidi, a native and citizen of Nigeria, petitions for review of
a decision by the Board of Immigration Appeals (BIA) dismissing his appeal of
the Immigration Judge’s (IJ) order pretermitting cancellation of removal and
decision ordering removal. We review the decision of the BIA and will consider
the IJ’s decision only to the extent it influenced the BIA. Shaikh v. Holder,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60834    Document: 00513953443       Page: 2   Date Filed: 04/14/2017


                                 No. 15-60834

588 F.3d 861, 863 (5th Cir. 2009).         This court reviews the BIA’s legal
conclusions de novo and its findings of fact for substantial evidence. See Efe v.
Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).
      The BIA affirmed the IJ’s determination that Badidi was removable
because he fraudulently or willfully misrepresented a material fact on his
application for adjustment of status.          The BIA also affirmed the IJ’s
determination that Badidi was not eligible for cancellation of removal as a
permanent resident because he never obtained permanent resident status and
that Badidi was not eligible for cancellation of removal as a nonpermanent
resident because his 2003 conviction for assault on a peace officer was a crime
involving moral turpitude for which a sentence of one year or longer may be
imposed.
      Badidi’s brief fails to identify and brief any argument challenging these
reasons for finding him removable and ineligible for relief from removal.
Accordingly, these issues are deemed abandoned. See Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003) (per curiam); Brinkmann v. Dallas Cty.
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Accordingly, Badidi’s petition for review is DENIED.




                                       2